         Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GENERAL MILLS, INC.

                                Plaintiff,
                                                               No. 20-CV-181 (KMK)
                          v.
                                                               OPINION & ORDER
 CHAMPION PETFOODS USA, INC, et al.,

                                Defendants.


Appearances:

Eric A. Savage, Esq.
Gary Moy, Esq.
Littler Mendelson, P.C.
New York, NY
Counsel for Plaintiff

Michael J. Sheehan, Esq.
Brian Scott Cousin, Esq.
Brian Mead, Esq.
Mark Douglas Meredith, Esq.
McDermott Will & Emery LLP
Chicago, IL; New York, NY
Counsel for Defendants


KENNETH M. KARAS, United States District Judge:

       Plaintiff General Mills, Inc. (“Plaintiff”) brings this Action against Defendants Champion

Petfoods, Inc. (“Champion”) and Modestino Mele (“Mele”) (jointly, “Defendants”), alleging

violations of state law and 18 U.S.C. § 1836 (the Defense of Trade Secrets Act (“DTSA”)),

through breach of contract, tortious interference, unfair competition, misappropriation of trade

secrets, and unjust enrichment. (Dkt. No. 7.) On January 23, 2020, after Oral Argument, the

Court granted Plaintiff’s Application for a Preliminary Injunction, stating its reasons on the

record. (Dkt. No. 39.) Before the Court are two Motions, both filed by Defendants, seeking a
         Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 2 of 31



stay of, and modifications to, the Preliminary Injunction. (See Dkt. Nos. 42, 48.) For the

following reasons, both Motions are denied.

                                                 I. Background

        The Court assumes the Parties’ familiarity with the factual record, the procedural history

and the Court’s prior rulings. Accordingly, the Court recounts the procedural background only

as relevant to the Motions currently under consideration.

        On January 23, 2020, after Oral Argument, the Court granted Plaintiff’s Application for a

Preliminary Injunction and partially granted Defendants’ Motion to Compel Arbitration, stating

its reasons on the record. (Dkt. No. 39; Jan. 23, 2020 Hr’g Tr. (Dkt. No. 47-4).) The Court

specified that its grant of a Preliminary Injunction was based on Plaintiff’s contract claim only,

and therefore the Court did not address the likelihood of success of Plaintiff’s DTSA claims.

(Jan. 23, 2020 Hr’g Tr. 16.) The Court enjoined Mele from working for Champion or disclosing

Plaintiff’s confidential information, and, in light of an arbitration agreement assigning

arbitrability to the arbitrator, directed the Parties to arbitrate the issue of arbitrability. (See Dkt.

Nos. 6, 10, 39). On January 27, 2020, Defendants filed a Notice of Appeal. (Dkt. No. 40.)

        On January 28, 2020, Defendants filed a Pre-Motion Letter, accompanied by a

prospective Memorandum of Law (“Defs.’ First Mem.”), seeking to file an Expedited Motion to

Stay the Court’s Preliminary Injunction Order Pending Appeal (the “First Motion”). (Dkt No.

42.) In furtherance of this First Motion, Defendants argue that the Preliminary Injunction was

“improperly entered” because “the Court was without authority to consider Plaintiff’s

application” in light of the arbitration agreement. (Id.) In the alternative, Defendants request

that the Court “modify its January 23 Order to make it clear that the Order will be dissolved




                                                    2
         Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 3 of 31



immediately once the matter is before an arbitrator.” (Id.) On January 31, 2020, Plaintiff filed a

Response. (Dkt. No. 46.)

       On February 2, 2020, Defendants filed an additional Pre-Motion Letter, again

accompanied by a prospective Memorandum of Law (“Defs.’ Sec. Mem.”), seeking to file a

Motion to Modify the Preliminary Injunction (the “Second Motion”). (Dkt. No. 48.) In this

Second Motion, Defendants request that the Court modify “the scope of the [Preliminary

Injunction] in order to permit Mele to work as head of sales for Champion . . . with

responsibilities for all jurisdictions except for the United States and Canada.” (Id.) On February

4, 2020, Plaintiff filed a brief Letter Response, (Dkt. No. 50), and Defendants immediately filed

a brief Letter Reply, (Dkt. No. 51). On February 6, 2020, the Court held a Pre-Motion

Conference, and Plaintiff was directed to file any further opposition to both Motions by February

11, 2020. (See Dkt. (minute entry for February 6, 2020)). Plaintiff then filed a lengthier Letter

in Opposition on February 11, 2020, (Dkt. No. 55), and the next day, Defendants filed a Letter

Reply, (“Defs.’ Feb. 12, 2020 Letter” (Dkt. No. 56)). On February 20, 2020, Defendants filed an

additional Letter urging the Court “to rule on Defendants’ request” without delay. (Dkt. No. 57.)

On February 21, 2020, Plaintiff filed a Letter responding to Defendants’ Letter of the day before.

(“Pl.’s Feb. 21, 2020 Letter” (Dkt. No. 58).)

                                                II. Discussion

       A. Standard of Review

       Federal Rule of Civil Procedure 62(d) provides in pertinent part:

       While an appeal is pending from an interlocutory order or final judgment that
       grants, continues, modifies, refuses, dissolves, or refuses to dissolve or modify an
       injunction, the court may suspend, modify, restore, or grant an injunction on terms
       for bond or other terms that secure the opposing party’s rights.

Fed. R. Civ. P. 62(d).

                                                  3
         Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 4 of 31



       In determining whether to issue a stay, courts in the Second Circuit consider the

following four factors:

       (1) whether the movant will suffer irreparable injury absent a stay[;] (2) whether a party
       will suffer substantial injury if a stay is issued[;] (3) whether the movant has
       demonstrated a substantial possibility, although less than a likelihood, of success on
       appeal[;] and (4) the public interests that may be affected.

Hirschfeld v. Bd. of Elections, 984 F.2d 35, 39 (2d Cir. 1993) (citation and quotation marks

omitted); see also United States v. Visa U.S.A., Inc., No. 98-CV-7076, 2007 WL 2274866, at *1

(S.D.N.Y. Aug. 7, 2007) (same). In weighing these factors, courts should adopt “a sliding

scale,” such that “the necessary ‘level’ or ‘degree’ of possibility of success will vary according to

the court’s assessment of the other stay factors.” Thapa v. Gonzales, 460 F.3d 323, 334 (2d Cir.

2006) (alteration and some quotation marks omitted). For example, the “probability of success

that must be demonstrated is inversely proportional to the amount of irreparable injury plaintiff

will suffer absent the stay. Simply stated, more of one excuses less of the other.” Id. (citation,

alteration, and quotation marks omitted); see also Hayes v. City Univ. of N. Y., 503 F. Supp. 946,

962 (S.D.N.Y. 1980) (noting that the “[i]ssuance of a stay pending appeal is discretionary and

equitable”), aff’d 648 F. 2d 110 (2d Cir. 1981).

       A district court’s power to modify or clarify a preliminary injunction once an appeal has

been taken appears to be somewhat limited. Thus, although the plaint text of Rule 62(d) suggests

that district courts retain the power to modify a preliminary injunction even after it has been

appealed, “[t]his rule has been narrowly interpreted to allow district courts to grant only such

relief as may be necessary to preserve the status quo pending an appeal where the consent of the

court of appeals has not been obtained.” Vasile v. Dean Witter Reynolds, Inc., 205 F.3d 1327

(Table) (2d Cir. 2000) (citation omitted). This is so because once an appeal is taken,

“jurisdiction passes to the appellate court.” Ideal Toy Corp. v. Sayco Doll Corp., 302 F.2d 623,

                                                   4
         Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 5 of 31



625 (2d Cir. 1962). Accordingly, where an appeal has been taken, “the appellant is not usually

entitled as of right to present new evidence or argument to the trial court, which . . . will exercise

jurisdiction only to preserve the status quo as of the time of appeal.” Id.; see also Flatiron

Health, Inc. v. Carson, — F. Supp. 3d —, 2020 WL 416423, at *3 (S.D.N.Y. Jan. 27, 2020)

(explaining that because a district court’s “may not alter the posture of the case on appeal,”

clarifications of injunctions during the pendency of an appeal must be “consistent with the spirit

of the original injunction such that they do not materially alter the status of the case on appeal.”

(citations and quotation marks omitted)). Thus, district courts will modify and clarify a

preliminary injunction pending appeal only to “ensure preservation of the status quo pending

appeal.” Broker Genius, Inc. v. Seat Scouts LLC, No. 17-CV-08627, 2019 WL 5203474, at *3

(S.D.N.Y. Sept. 23, 2019) (citation and quotation marks omitted). When, however, a request for

clarification or modification is properly presented, “a court is charged with the exercise of the

same discretion it exercised in granting or denying injunctive relief in the first place.” Sierra

Club v. U.S. Army Corps of Engineers, 732 F.2d 253, 256 (2d Cir. 1984); see also Dist. Attorney

of New York Cty. v. Republic of Phil., 681 F. App’x 37, 41 (2d Cir. 2016) (explaining that “[t]he

same standard applies to modification of an injunction” as to the initial granting of a preliminary

injunction (citation omitted)).

       B. Analysis

       Defendants’ Letters and Memoranda advance a panoply of overlapping arguments in

support of the both Motions. The Court discusses each argument in turn.




                                                  5
         Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 6 of 31



               1. The Propriety of Preliminary Injunctions Pending Arbitration

       Defendants first argue that the Court lacked jurisdiction to issue a preliminary injunction

because, as the Court decided in its January 23, 2020 oral ruling, Plaintiff and Mele have a

contract which assigns questions of arbitrability to an arbitrator. This argument is without merit.

                       a. Circuit Precedent

       Defendants’ argument is at odds with the black-letter law of the Circuit. The Second

Circuit has repeatedly held that courts retain the power, and the responsibility, to consider

applications for preliminary injunctions while a dispute is being arbitrated: “Where the parties

have agreed to arbitrate a dispute, a district court has jurisdiction to issue a preliminary

injunction to preserve the status quo pending arbitration. The standard for such an injunction is

the same as for preliminary injunctions generally.” Benihana, Inc. v. Benihana of Tokyo, LLC,

784 F.3d 887, 894–95 (2d Cir. 2015) (citations omitted); see also Nicosia v. Amazon.com, Inc.,

834 F.3d 220, 238 (2d Cir. 2016) (“Generally, courts should consider the merits of a requested

preliminary injunction even where the validity of the underlying claims will be determined in

arbitration.” (citation and quotation marks omitted)). In the Second Circuit, this principle dates

back decades, and district courts have been reversed where they have adopted the erroneous view

that the “decision to refer the dispute to arbitration strip[s] the court of power to grant injunctive

relief.” Roso-Lino Beverage Distribs., Inc. v. Coca-Cola Bottling Co. of N. Y., 749 F.2d 124,

125 (2d Cir. 1984); see also Am. Exp. Fin. Advisors Inc. v. Thorley, 147 F.3d 229, 231 (2d Cir.

1998) (“[T]he expectation of speedy arbitration does not absolve the district court of its

responsibility to decide requests for preliminary injunctions on their merits.” (citation omitted)).

       Moreover, the Second Circuit has explained the clear rationale behind this settled

principle. “[P]ro-arbitration policies reflected in . . . Supreme Court decisions are furthered, not



                                                   6
         Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 7 of 31



weakened, by a rule permitting a district court to preserve the meaningfulness of the arbitration

through a preliminary injunction. Arbitration can become a ‘hollow formality’ if parties are able

to alter irreversibly the status quo before the arbitrators are able to render a decision in the

dispute.” Blumenthal v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 910 F.2d 1049, 1053 (2d

Cir. 1990) (citations omitted). This rationale applies with particular force in the instant case.

Plaintiff seeks to enforce a contractual provision that bars Mele, a former senior executive with

extensive knowledge of Plaintiff’s strategic plans, operations, and other proprietary information,

from working for its direct competitor for a single year. Were the Court to decline enjoining

Mele pending arbitration (first of arbitrability, and perhaps of the merits), much of the damage

Plaintiff seeks to prevent will occur in the time it takes for the arbitrator to be appointed,

consider the issues, and deliver a final ruling. Such a delay would indeed render arbitration a

“hollow formality.” Blumenthal, 910 F.2d at 1053 (quotation marks omitted).

                       b. The Effect of Henry Schein

       In the face of clear Second Circuit precedent, Defendants argue that a recent Supreme

Court case, Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524 (2019), (silently)

overruled the longstanding law of the Second Circuit. In particular, Defendants point to

language in Schein declaring that once parties have agreed to submit a dispute to arbitration, a

court “has no business weighing the merits of the grievance.” 139 S. Ct. at 529 (citation and

quotation marks omitted).

       Defendants’ invocation of Henry Schein fails for several reasons. First, Defendants

misapprehend the nature of a preliminary injunction. The granting of a preliminary injunction is

not a decision on the merits; rather “[t]he purpose of a preliminary injunction is merely to

preserve the relative positions of the parties until a trial on the merits can be held.” Univ. of



                                                   7
           Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 8 of 31



Texas v. Camenisch, 451 U.S. 390, 395 (1981); see also Bay Ridge Diagnostic Lab., Inc. v.

Dumpson, 400 F. Supp. 1104, 1105 (E.D.N.Y. 1975) (explaining that a decision with respect to

an application for a preliminary injunction “is not a decision on the merits in any respect”).

Thus, for example, district courts freely confirm arbitration awards where state courts have

previously denied preliminary injunctions in aid of arbitration. The reason is straightforward.

“A court’s decision that a party has not demonstrated a likelihood of success on the merits is not

itself a decision on the merits.” TapImmune, Inc. v. Gardner, No. 14-CV-6087, 2015 WL

4111881, at *6 (S.D.N.Y. July 8, 2015). The same distinction—between rulings on a

preliminary injunction and those on the merits of an underlying claim—applies here. 1

       Defendants nevertheless argue that certain statements in Henry Schein should be

interpreted broadly, not simply as precluding determinations on the merits pending arbitration,

but even as precluding determinations of the likelihood of success on the merits pending

arbitration. Such an interpretation cannot withstand scrutiny. First, as the Court observed during

oral argument, the Henry Schein decision was “noticed to the world” as a narrow decision. (Jan.

23, 2020 Hr’g. Tr. 12.) Indeed, the Henry Schein Court defined the scope of its analysis

precisely:

       Even when a contract delegates the arbitrability question to an arbitrator, some
       federal courts nonetheless will short-circuit the process and decide the
       arbitrability question themselves if the argument that the arbitration agreement
       applies to the particular dispute is “wholly groundless.” The question presented in



       1
          At Oral Argument, Defendants appeared to base their interpretation of Henry Schein in
part on the fact that the underlying action in Henry Schein included a request for injunctive
relief. Such an argument fails, however, because it ignores the critical distinction between
permanent injunctions (which require a determination on the merits) and preliminary injunctions
(which do not). See Camenisch, 451 U.S. at 396 (contrasting a motion for a permanent
injunction, when “the parties will already have had their trial on the merits,” with a preliminary
injunction).

                                                 8
           Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 9 of 31



       this case is whether the ‘wholly groundless’ exception is consistent with the
       Federal Arbitration Act.

Henry Schein, 139 S. Ct. at 528. Needless to say, the viability (or lack thereof) of a “wholly

groundless exception” to the delegation of arbitrability has nothing to do with the propriety of

preliminary injunctions pending arbitration. 2

       Moreover, nothing in briefing submitted to the Supreme Court in Henry Schein, nor its

analysis of the issues before it, suggests that the Supreme Court considered—much less decided

to overturn—the Second Circuit’s longstanding rule in favor of preliminary injunction pending

arbitration. Nor is the Second Circuit unique in endorsing preliminary injunctions in such

circumstances. On the contrary, the substantial majority of Circuits do so. See Blumenthal, 910

F.2d at 1052–53 (listing several circuits that “have endorsed a district court’s power to issue an

injunction pending arbitration” (collecting cases)); see also Wine Not, Int’l v. 2atec, LLC, No.

06-CV-117-T-23, 2006 WL 1766508, at *12 (M.D. Fla. June 26, 2006) (analyzing caselaw in

each circuit and finding that, with the exception of the Eighth Circuit, all courts of appeals to

address the issue have concluded that “notwithstanding a provision that all disputes will be

settled by arbitration, a court has authority to issue a preliminary injunction pending arbitration”




       2
          Recent Second Circuit precedent has also emphasized the narrow holding in Henry
Schein. In Metro. Life Ins. Co. v. Bucsek, 919 F.3d 184 (2d Cir. 2019), cert. denied, 140 S. Ct.
256, 205 L. Ed. 2d 134 (2019), the Second Circuit rejected an expansive interpretation of Henry
Schein—“that a court considering whether the arbitration agreement confers authority over
arbitrability on the arbitrators may not consider whether the agreement calls for arbitration of the
dispute.” Id. at 195. As the Second Circuit explained, “[t]hat argument misunderstands the point
of Henry Schein.” Id. Rather, “[t]he point of the Henry Schein opinion was that, where the
parties have agreed to submit arbitrability to arbitration, courts may not nullify that agreement
on the basis that the claim of arbitrability is groundless. The fault found by the Supreme Court
in the lower court opinions was not that they failed to send the question of arbitrability to
arbitrators. It was that the lower court, applying what the Supreme Court called a ‘wholly
groundless exception,’ failed to make a finding on whether the arbitration agreement called for
sending arbitrability to the arbitrator.” Id. (emphasis in original).
                                                  9
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 10 of 31



(citation omitted)). It strains credulity to imagine that the Supreme Court would overturn the

established practice of the overwhelming majority of circuits without even saying so. The

Supreme Court “does not . . . hide elephants in mouseholes.” Whitman v. Am. Trucking Assocs.,

531 U.S. 457, 468 (2001) (citations omitted).

       Defendants’ interpretation also leads to absurd results. In Henry Schein, the Supreme

Court considered the possibility that the absence of a “wholly groundless exception” might

incentivize “frivolous motions to compel arbitration.” Henry Schein, 139 S. Ct. at 531 (quotation

marks omitted). Nevertheless, the Supreme Court explained that such concerns “overstate[] the

potential problem” because “[a]rbitrators can efficiently dispose of frivolous cases by quickly

ruling that a claim is not in fact arbitrable” and can “respond to frivolous arguments for

arbitration by imposing fee-shifting and cost-shifting sanctions. Id. at 531. The Supreme Court

further explained, “[w]e are not aware that frivolous motions to compel arbitration have caused a

substantial problem in those Circuits that have not recognized a ‘wholly groundless’ exception.”

Id.

       The above analysis would make little sense if Henry Schein simultaneously eliminated

preliminary injunctions pending arbitration. First, the imposition of “fee-shifting and cost-

shifting sanctions” are, by definition, inadequate in cases of “irreparable harm,” i.e., the very

cases in which preliminary injunctions are issued. Id. Second, one of the likely reasons that

frivolous motions to compel arbitration have not “caused a substantial problem in those Circuits

that have not recognized a ‘wholly groundless’ exception,” id., is that many of these same

Circuits permit preliminary injunctions pending arbitration, see Wine Not, 2006 WL 1766508, at

*12 (listing Circuits that permit these injunctions). Such relief ensures that parties who file

frivolous motions to compel arbitration do not benefit by inflicting irreparable harm in the



                                                 10
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 11 of 31



interim. The Supreme Court would not invoke these Circuits’ experience while simultaneously

(and silently) eliminating the very tool that has made that experience possible. And third,

without the possibility of preliminary injunctions, groundless “motions to compel arbitration”

would not simply be “frivolous;” Henry Schein, 139 S. Ct. at 531, they would, rather, be

transformed into a frighteningly effective tactical tool for creating a fait accompli. On

Defendants’ reading, a party with an irrelevant arbitrability provision would be free to inflict

irreparable harm while filing a groundless motion for arbitration in a tactical scheme to preclude

redress. That party would then be entitled to reap the benefits of its bad faith, and the opposing

party would be wholly without recourse. This is not a plausible interpretation of Henry Schein.

       Finally, decisions since Henry Schein by courts in the Second Circuit have continued to

grant preliminary injunctions pending arbitration, and have continued to recognize Benihana and

its progenitors as governing law. See, e.g., Integro USA, Inc. v. Crain, No. 19-CV-8752, 2019

WL 6030100, at *2 (S.D.N.Y. Nov. 14, 2019) (declining to enter a preliminary injunction, but

explaining that “[b]y entering a preliminary injunction in aid of arbitration, a district court may

. . . ensure that the parties get what they bargained for — a meaningful arbitration of the dispute”

(citation and quotation marks omitted)); Citizens Secs., Inc. v. Bender, No. 19-CV-916, 2019 WL

3494397 *5 n.1 (N.D.N.Y. Aug. 1, 2019) (following Benihana in granting a temporary

restraining order pending arbitration in a breach of contract and trade secrets misappropriation

case, and noting that “the Court has jurisdiction to issue a temporary restraining

order/preliminary injunction to preserve the status quo pending arbitration” (citation omitted));

Leber v. Citigroup, Inc., No. 07-CV-9329, 2019 WL 1331313, at *3 (S.D.N.Y. Mar. 25, 2019)

(declining to enter a preliminary injunction, but explaining that “[a] review of relevant Second

Circuit case law reveals that district courts may indeed grant pre-arbitration relief . . . in the form



                                                  11
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 12 of 31



of an injunction to preserve the status quo when a dispute is subject to mandatory arbitration

pursuant to the Federal Arbitration Act” (citations omitted)). Thus, even if Defendants’

interpretation of Henry Schein was plausible, these precedents would cut against adopting that

interpretation.

        Naturally, Defendants labor mightily to distinguish relevant precedent. They therefore

point out that the arbitration rules and contract at issue in Bender expressly permitted the parties

to seek temporary relief from the federal courts. (Defs.’ Mem. 8.) This argument misses the

point. First, as the Second Circuit has explained, such contractual provisions simply confirm an

already extant, independent legal right. See Thorley, 147 F.3d at 231 (explaining that because

“courts do have the authority to consider the merits of requested injunctions [pending

arbitration], a contractual provision stating that plaintiffs may seek such relief in a court of

competent jurisdiction amply reaffirms what the law already directs.”). More importantly,

however, it remains an unalterable fact that the district court in Bender invoked neither the

details of the arbitration rules nor the particularities of the relevant contract in explaining its

authority to grant a temporary restraining order pending arbitration. Rather, the court explained

the basis for its authority as follows:

        Although Plaintiff’s claims against Defendant are subject to final disposition in
        arbitration, the Court has jurisdiction to issue a temporary restraining
        order/preliminary injunction to preserve the status quo pending arbitration.

Bender, 2019 WL 3494397, at *2 n.1 (citing Benihana, 784 F.3d at 894–95). There is simply no

way to read this statement other than an acknowledgment that Benihana remains good law.

Moreover, Defendants have advanced no arguments to explain away other clear statements from

post-Henry Schein decisions indicating that preliminary injunctions are proper during the

pendency of arbitration.



                                                   12
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 13 of 31



        In the face of this apparent consensus within the Second Circuit, Defendants invoke only

a summary decision from the District of Delaware. See Vertiv Corp. v. Svo Building One, LLC,

No. 18-CV-01776, 2019 WL 1454953, at *2–3 (D. Del. Apr. 2, 2019) (explaining “I am entirely

without authority to resolve whether I have authority to resolve Plaintiff’s request for a

preliminary injunction”). This Court harbors doubts about whether the Vertiv decision is

consistent with Third Circuit precedent. See Ortho Pharm. Corp. v. Amgen, Inc., 882 F.2d 806,

812 (3d Cir. 1989) (“[W]e do not construe [an arbitration] agreement as constituting a ‘waiver’

by either party of the right to seek preliminary injunctive relief necessary to prevent one party

from unilaterally eviscerating the significance of the agreed-upon procedures . . . . [A] district

court has the authority to grant injunctive relief in an arbitrable dispute, provided that the

traditional prerequisites for such relief are satisfied.”); see also Scaba v. Jetsmarter, Inc., No. 18-

CV-17262, 2019 WL 3947510, at *7 (D.N.J. Aug. 21, 2019) (“The [FAA] does not deprive the

district court of the authority to grant interim relief in an arbitrable dispute, provided the court

properly exercises its discretion in issuing the relief.” (alteration in original) (citation and

quotation marks omitted)). Regardless of the correctness of Vertiv, however, this Court is not

obligated to follow it in the face of overwhelming competing authority, both within the Second

Circuit (as discussed) and beyond. See Optum, Inc. v. Smith, 360 F. Supp. 3d 52, 56 (D. Mass.

2019) (“At least seven Courts of Appeals . . . have held that a district court has the inherent

equitable power to issue a preliminary injunction to preserve the status quo pending arbitration in

order to protect the ability of the arbitrator to provide meaningful relief if the plaintiff prevails in

the arbitration . . . . The Supreme Court was not presented with this issue in Schein. There is,

however, no reason to expect that it would disagree with the nearly uniform view of the Courts

of Appeal that have addressed this issue . . . .” (collecting cases)), appeal dismissed, No. 19-



                                                   13
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 14 of 31



1149, 2019 WL 3564709 (1st Cir. Feb. 27, 2019). This substantial consensus of authority offers

additional reason to reject Defendants’ novel reading of Henry Schein.

                       c. Preserving the Status Quo

       Beyond reliance on Henry Schein, Defendants advance an additional argument for why

this Court lacked authority to issue the preliminary injunction. In particular, Defendants argue

that (1) the only permissible preliminary injunctions pending arbitration are those that preserve

the status quo, and (2) that the Preliminary Injunction granted here changed the status quo and is

therefore impermissible. (See Defs.’ First Mem. 7 n.3, 12–13).

       The Court rejects both elements of this argument. First, Defendants do not, and cannot,

identify any authority holding that preliminary injunctions pending arbitration are so limited.

Certainly, several precedents emphasize that preservation of the status quo is an important goal

of many preliminary injunctions pending arbitration. See Benihana, 784 F.3d at 894–95 (“[A]

district court has jurisdiction to issue a preliminary injunction to preserve the status quo pending

arbitration.” (citation omitted)); Blumenthal, 910 F.2d at 1053 (“Arbitration can become a

‘hollow formality’ if parties are able to alter irreversibly the status quo before the arbitrators are

able to render a decision in the dispute.” (citation omitted)). That cases contain such language is

unsurprising given that the “typical preliminary injunction is prohibitory and generally seeks

only to maintain the status quo pending a trial on the merits.” Tom Doherty Assocs., Inc. v.

Saban Entm’t, Inc., 60 F.3d 27, 34 (2d Cir. 1995) (citation omitted). These precedents, however,

provide no indication that preservation of status quo is a requirement for preliminary injunctions

pending arbitration.

       Moreover, several precedents suggest precisely the opposite. For example, in Nicosia,

the Second Circuit considered a request for a preliminary injunction pending arbitration where



                                                  14
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 15 of 31



the relief sought consisted of “remedial notices be sent to past purchasers” of certain products

and “measures be put in place to prevent Amazon from unwittingly selling” similar products.

834 F.3d at 238. Needless to say, such a request is not simply a preservation of the status quo.

Nevertheless, the Second Circuit considered the requested relief on the merits, explaining that

“courts should consider the merits of a requested preliminary injunction even where the validity

of the underlying claims will be determined in arbitration.” Id. (citation and quotation marks

omitted). Similarly, in Thorley, the Second Circuit directed the district court to consider a

preliminary injunction enjoining defendants from “soliciting their former clients in violation of

their contractual obligations” even though they had already been doing so for several weeks. 147

F.3d at 230–31. That injunction is quite similar to the one entered here. Accordingly, this Court

declines to adopt Defendants’ novel limitation on courts’ authority to grant preliminary relief

pending arbitration. 3

        Second, even if such a limitation was the law, the instant Preliminary Injunction would

still be appropriate. At Oral Argument, the Court accepted arguendo that Plaintiff’s requested

injunction was a “mandatory injunction,” and found that Plaintiff had met the higher,

“substantial likelihood of success on the merits,” threshold necessary for such injunctions. See

N. Am. Soccer League, LLC v. U.S. Soccer Fed’n, Inc., 883 F.3d 32, 37 (2d Cir. 2018)

(explaining that “[b]ecause mandatory injunctions disrupt the status quo, a party seeking one

must meet a heightened legal standard by showing a clear or substantial likelihood of success on




        3
           The Court also notes that, in the past, the Second Circuit has expressly declined to
create special standards for preliminary injunctions pending arbitration. See Blumenthal, 910
F.2d at 1054 (“A new ‘rule of necessity’ is unnecessary. At present, the parties are free to
litigate the necessity of an injunction under traditional principles.”). It is, therefore, unlikely to
do so here.

                                                  15
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 16 of 31



the merits” (citation and quotation marks omitted)). 4 The Court did not, however, decide that the

requested injunction was a disruption on the status quo. Here, on consideration of the issue, the

Court concludes that the instant preliminary injunction, in fact, preserves the status quo.

       The Second Circuit has repeatedly explained that, for purposes of granting a preliminary

injunction, the “status quo” is not simply the status quo in the moment before relief is granted.

Rather, it refers to “the last actual, peaceable uncontested status which preceded the pending

controversy.” Id. at 37 (citation and quotation marks omitted). In other words, “[t]he ‘status

quo’ in preliminary-injunction parlance is really a ‘status quo ante.’ This special ‘ante’

formulation of the status quo in the realm of equities shuts out defendants seeking shelter under a

current ‘status quo’ precipitated by their wrongdoing.” Id. n.5 (citations omitted); see also

Mastrio v. Sebelius, 768 F.3d 116, 120–21 (2d Cir. 2014) (“Preserving the status quo is not

confined to ordering the parties to do nothing: it may require parties to take action.”). 5




       4
         As the Court explained in its oral ruling: “Now, a plaintiff seeking a preliminary
injunction has to establish . . . irreparable harm and a likelihood of success on the merits or
sufficiently serious questions going to the merits to make them a fair ground for litigation and a
balance of hardships tipping decidedly toward the party requesting preliminary injunctive relief.
And then, of course, there is the mandatory injunction test where GMI has to establish a
substantial likelihood of success on the merits. And that is the test that certainly should have
been applied and was applied. In the TRO context, you could argue that the status quo is the
TRO, but I will apply the higher standard here because it’s the prudent thing to do.” (Jan. 23,
2020 Hr’g. Tr. 14.)
       5
          The Court acknowledges, of course, that these standards are not easily applied: “The
distinction between mandatory and prohibitory injunctions is not without ambiguities or critics.
Determining whether the status quo is to be maintained or upset has led to distinctions that are
more semantic than substantive . . . . A plaintiff’s view of the status quo is the situation that
would prevail if its version of the contract were performed. A defendant’s view of the status quo
is its continued failure to perform as the plaintiff desires.” Tom Doherty Assocs., 60 F.3d at 34
(citations, alteration, and quotation marks omitted).

                                                  16
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 17 of 31



       Under these legal standards, Defendants’ characterization of the instant Injunction is

incorrect. Defendants have indeed asserted, and Plaintiff does not dispute, that Mele began

“active employment with Champion on December 2, 2019.” (Def. Mele’s Decl. in Supp. of Mot.

To Stay (“Mele Decl.”) ¶ 6 (Dkt. No. 22).) And to be sure, Plaintiff did not seek a temporary

restraining order (and preliminary injunction) until January 9, 2020. (See Dkt. No. 1.) However,

Plaintiff wrote to Defendants as far back as November 12, 2019, informing them “of Mr. Mele’s

non-compete and confidentiality obligation to General Mills” and expressing concern that “it

currently appears to us that it would be impossible for Mr. Mele to perform the role of Chief

Customer Officer for Champion Petfoods without violating his agreements with and obligations

to General Mills.” (Pl.’s Decl. in Supp. of Mot. for Preliminary Injunction (“Pl.’s Decl”) Ex. A

(Dkt. No. 18-1).) Moreover, Mele’s position was not publicly announced nor its details

explained until January 8, 2020, (Dkt. No. 18-2), the day before Plaintiff filed suit and sought

interim relief. In light of these facts, it can hardly be said that the six weeks in which Mele was

employed were an “actual, peaceable uncontested status which preceded the pending

controversy.” N. Am. Soccer League, 883 F.3d at 37 (citation and quotation marks omitted). On

the contrary, the “controversy” was already well under way at least as far back as Plaintiff’s

November 12, 2019 letter of protest. Thus, because the relevant “status quo” is “the situation

that existed between the parties immediately prior to the events that precipitated the dispute,”

Asa v. Pictometry Intern. Corp., 757 F. Supp. 2d 238, 243 (W.D.N.Y. 2010), the proper status

quo ante is the period prior to Mele’s employment. 6




       6
          To the extent that Defendants argue Plaintiff ceded the “status quo” by delaying the
filing of its Complaint and Motion until January 9, 2020, the Court rejects that argument because
the delay was both brief and explained. See Section 3, infra.
                                                 17
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 18 of 31



       Moreover, characterizing the instant Injunction as a preservation of the status quo

comports with the general approach of district courts in similar cases. Indeed, “courts in this

Circuit routinely apply the ordinary standard [rather than the heightened, mandatory injunction

standard] when deciding whether to issue an injunction in connection with an employment

contract.” Solomon Agency Corp. v. Choi, No. 16-CV-353, 2016 WL 3257006, at *2 (E.D.N.Y.

May 16, 2016); see also New Horizons Educ. Corp. v. Krolak Tech. Mgmt. of Syracuse, LLC,

No. 18-CV-1223, 2018 WL 5253070, at *6 (N.D.N.Y. Oct. 22, 2018) (characterizing the

plaintiffs’ request for an order directing the defendants to stop using plaintiffs’ trademarks and

enforce the parties agreements as a request for traditional, “prohibitory relief”); Devos, Ltd. v.

Record, No. 15-CV-6916, 2015 WL 9593616, at *9 (E.D.N.Y. Dec. 24, 2015) (granting a

preliminary injunction based on the traditional (rather than heightened) standard even though

defendants were already competing with, and soliciting business from customers of, the

plaintiff). The logic behind this approach is simple: doing otherwise would permit defendants to

“seek[] shelter under a current ‘status quo’ precipitated by their wrongdoing.” N. Am. Soccer

League, 883 F.3d at 37 n.5. The same principle applies here. Accordingly, even were

preliminary relief pending arbitration to be limited to orders preserving the status quo, the

Preliminary Injunction entered here would be proper.

               2. The Enforceability of the Contract and the Balance of Harms

       Defendants also briefly argue that while Defendants would suffer “irreparable harm”

absent a temporary stay, Plaintiff “will not be substantially injured by a temporary stay.” (Defs.’

First Mem. 10–12.) In particular, Defendants note that “the current Order . . . restricts [Mele’s]

ability to earn a living and provide for his family,” (id. 10); and that “Defendants have already




                                                 18
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 19 of 31



put in place voluntary restrictions on the kind of work activity Mele will be permitted” that will

sufficiently protect Plaintiff’s “legitimate” interests, (id. 11).

        In large part, these arguments rehash those that were already before the Court when it

considered, and granted, Plaintiff’s Application for a Preliminary Injunction. The Court

recognizes, of course, the hardship associated with enforcement of a non-compete obligation.

However, Plaintiff was “free to accept employment in a non-competitive industry,” Capstone

Logistics Holdings, Inc. v. Navarrete, No. 17-CV-4819, 2018 WL 6786338, at *27 (S.D.N.Y.

Oct. 25, 2018) (citation and quotation marks omitted); it was his own decision to accept

employment in precisely the industry in which he worked, and with a direct competitor of his

previous employer. Moreover, courts regularly enforce such obligations when freely entered into

and when limited to a single year. See id. (explaining that “Delaware courts have consistently

held that two-year covenants not to compete are reasonable in duration,” and that where

Plaintiff’s business is nationwide, “covenants not to compete and not to solicit without a

geographic scope may be enforced” (citation omitted)); Cardwell v. Thermo Fischer Sci., No.

09-CV-7809, 2010 WL 3825711, at *7 (S.D.N.Y. Sept. 23, 2010) (enforcing a one-year non-

compete agreement against a project manager employed for over four years); Weichert Co. of Pa.

v. Young, No. C.A. 2223-VCL, 2007 WL 4372823, at *3 (Del. Ch. Dec. 7, 2007) (“Covenants of

two-years’ duration are consistently held to be reasonable. Those few cases holding that two

years is an unreasonable duration involve unskilled workers who received no specialized

training—clearly not the type of employee in this case.” (citations and footnotes omitted)). 7



        7
         Both Plaintiff and Defendants have litigated the case on the assumption that Plaintiff’s
contract claims should be analyzed under Delaware law because at least some of Plaintiff’s and
Mele’s contractual agreements incorporate Delaware law. (See Pl.’s Mem of Law in Supp. of
Mot. for Preliminary Injunction (Dkt. No. 14.) 11; Defs.’ Mem. of Law in Opp’n. to Mot. for
Preliminary Injunction (Dkt. No. 31) 15 n.5.). Accordingly, the Court applies Delaware law on
                                                   19
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 20 of 31



       Moreover, as this Court discussed in its oral ruling, numerous courts, both in New York

and Delaware, have found irreparable harm where a senior executive with proprietary knowledge

of a company’s inner workings violates a non-compete agreement. For example, in Sensus USA,

Inc. v. Franklin, No. 15-CV-742, 2016 WL 1466488 (D. Del. Apr. 14, 2016), the court reasoned,

       [The defendant’s] employment history with [the plaintiff] supports a finding of
       irreparable harm. The record indicates that [the defendant] has in-depth knowledge
       regarding several key elements of [the plaintiff’s] business operations. As a former
       executive . . ., [the defendant] is intimately familiar with [the plaintiff’s proprietary
       system.] The Parties recognize that [the defendant] worked on some of [the
       plaintiff’s] biggest projects, . . . [and] both acknowledge [the defendant’s]
       familiarity with [the plaintiff’s] internal policies regarding pricing and contract
       negotiation . . . . [The plaintiff] is actively competing directly with [the defendant’s
       new employer] for some contracts . . . . Due to [the defendant’s history] with [the
       plaintiff], as well as his former and prospective relationships with [his new
       employer], it is likely that [the plaintiff] will suffer irreparable harm if [the
       defendant] is not enjoined.

2016 WL 1466488, at *8; see also Estee Lauder Cos. Inc. v. Batra, 430 F. Supp. 2d 158, 176

(S.D.N.Y. 2006) (finding that the plaintiff established irreparable harm where that defendant

with knowledge of trade secrets violated a restrictive covenant and was presently working for a

direct competitor); Tristate Courier & Carriage, Inc. v. Berryman, No. C.A. 20574, 2004 WL

835886, at *13 n.147 (Del. Ch. Apr. 15, 2004) (“The harms resulting from competition by

someone bound by a noncompetition agreement are frequently found to be irreparable.” (citation

omitted)); cf. Tasktop Techs. US Inc. v. McGowan, No. 18-CV-1075, 2018 WL 4938570, at *7

(D. Del. Oct. 11, 2018) (holding that a non-compete was likely unenforceable because the

defendant lacked “‘in-depth knowledge’ of [the plaintiff’s] business operations” and was not

“‘intimately familiar’ with [the plaintiff’s] proprietary information.” (citation omitted)).




this issue. See Texaco A/S (Denmark) v. Commercial Ins. Co. of Newark, NJ, 160 F.3d 124, 128
(2d Cir. 1998) “[W]here the parties have agreed to the application of the forum law, their consent
concludes the choice of law inquiry.”)
                                                  20
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 21 of 31



        While Defendants’ briefing repeatedly seeks to obscure, or preclude consideration of, the

harms associated with Mele’s breach of his agreement, such arguments lack merit. For example,

Defendants assert that “the threat of inevitable disclosure, by itself, is not a basis under either

federal law or Delaware law to keep an individual out of a job.” (See Defs.’ Feb. 12, 2020 Letter

at 3). Similarly, Defendants argue that any harms associated with such disclosures should not be

considered because they are “purely speculative.” (Defs.’ First Mem. 11.)

        These statements are misleading, both because they conflate contractual obligations and

the DTSA, and because they misrepresent Delaware law. It is true that the DTSA does not

authorize injunctions to “prevent a person from entering into an employment relationship,” and

only authorizes injunctions that place conditions on employment where the injunction is based

on “evidence of threatened misappropriation and not merely on the information the person

knows.” 18 U.S.C. § 1836(b)(3). But the instant Preliminary Injunction was not granted based

on Plaintiff’s DTSA claim; it was granted based on Plaintiff’s contract claims. (See Jan. 23,

2020 Hr’g Tr. 16.) As the caselaw discussed above makes abundantly clear, when addressing

violations of non-compete agreements, courts—including in Delaware—commonly consider the

harm arising from the likely, even if inadvertent, misuse of confidential information or customer

relationships. See Capstone Logistics, 2018 WL 6786338, at *27 (explaining that “restrictive

covenants on ‘key employees’ with proprietary information serve legitimate business interests”

(citation omitted)); Sensus, 2016 WL 1466488 at *8 (“Due to [the defendant’s] history with [the

plaintiff], as well as his former and prospective relationships with [his new employer], it is likely

that [the plaintiff] will suffer irreparable harm if [the defendant] is not enjoined.”); suffer

irreparable harm if [the defendant] is not enjoined.”); Estee Lauder, 430 F. Supp. 2d at 176

(“[E]ven assuming the best of good faith, it is doubtful whether the defendant could completely



                                                  21
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 22 of 31



divorce his knowledge of the trade secrets from any work he might engage in.” (alterations,

citation and quotation marks omitted)). 8

               3. The Impact of Plaintiff’s Delay in Filing Suit

       Defendants also argue, as they have before, that Plaintiff’s claim of substantial harm is

undermined by the fact that Mele “had already been working at Champion for five weeks with

[voluntary] restrictions in place prior” to the entry of a temporary restraining order. (Defs,’

Mem. 11.). To be sure, delays in seeking relief may sometimes undermine a party’s claims of

irreparable harm. See Weight Watchers Int’l, Inc. v. Luigino’s, Inc., 423 F.3d 137, 144 (2d Cir.

2005) (“We have found delays of as little as ten weeks sufficient to defeat the presumption of

irreparable harm. . . . .” (citation omitted)). Generally, however, such delays are significantly

longer than the six-week delay here. See Silber v. Barbara’s Bakery, Inc., 950 F. Supp. 2d 432,

439 (E.D.N.Y. 2013) (noting that “months-long delays in seeking preliminary injunctions have

repeatedly been held by courts in the Second Circuit to undercut the sense of urgency

accompanying a motion for preliminary relief” (citations omitted)); Habitat for Horses v.

Salazar, 745 F. Supp. 2d 438, 449 (S.D.N.Y. 2010) (“[N]one of the cases relied on by [the

defendant] found that a delay of as few as thirty days can negate a finding of irreparable harm.”

(citations omitted)); Tough Traveler, Ltd. v. Outbound Prods., 60 F.3d 964, 968 (2d Cir. 1995)

(delay of nine months negates a presumption of irreparable harm).



       8
          Defendants claim that “the threat of inevitable disclosure, by itself, is not a basis under .
. . Delaware law to keep an individual out of a job” is somewhat mystifying. Insofar as
Defendants seek to describe independent actions under Delaware law for the theft of trade
secrets, the statement is irrelevant to the instant claim, which sounds in contract. Insofar as
Defendants suggest that the threat of inevitable disclosure is not sufficient harm in a breach of
contract case, the assertion is belied by the clear caselaw discussed above. See e.g., Sensus, 2016
WL 1466488 at *8. While Defendants purport to rely on W.L. Gore & Assocs., Inc. v. Wu, No.
CIV.A. 263-N, 2006 WL 2692584, at *17–18. (Del. Ch. Sept. 15, 2006), aff’d, 918 A.2d 1171
(Del. 2007)), nothing in that case even remotely supports the asserted statement.
                                                  22
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 23 of 31



        Moreover, courts have consistently held that when a brief delay is caused by “good faith

efforts to investigate” the violation, such delay is not fatal to a claim of irreparable harm. Tough

Traveler, 60 F.3d at 968; see also Marks Org., Inc. v. Joles, 784 F. Supp. 2d 322, 333 (S.D.N.Y.

2011) (noting that a “plaintiff’s making good faith efforts to investigate” may justify delays in

seeking relief (citation and quotation marks omitted)). Here, Plaintiff has explained that while it

“knew that Mr. Mele had been planning to or had, in fact, gone to Champion Petfoods[, Plaintiff]

did not know what he was doing there and had not been given any details about his job.” (Jan. 9,

2020 Hr’g. Tr. 4.) Indeed, the very day Mele’s employment was announced publicly and

described in any detail, Plaintiff’s counsel notified opposing counsel that he would be seeking a

temporary restraining order the following day. (Id. at 5.) Accordingly, Plaintiff’s brief delay

between December 2, 2019 and January 9, 2020 indicates responsibility, not a lack of urgency,

on the part of Plaintiff. The Court therefore concludes that Plaintiff’s claim of irreparable harm

is not undermined by the brief period in which Mele was employed by Champion prior to

Plaintiff’s seeking relief.

                4. Purported “Credibility Determinations”

        In a brief footnote, Defendants argue that “the Court impermissibly made findings on the

merits, at least with respect to the credibility of Plaintiff’s claims . . . concerning the risk of

disclosure and misappropriation of its confidential trade secret information . . . despite the fact

that [Defendants’] declarations were uncontroverted on the record before the Court.” (Defs.’

First Mem. 5 n.2.) This is incorrect. As the Court emphasized repeatedly in its ruling, it had no

need to evaluate—let alone decide—the merits of Plaintiff’s DTSA claim. (Jan. 23, 2020 Hr’g.

Tr. 16.) Rather, the Court determined that Plaintiff was overwhelmingly likely to succeed on its




                                                   23
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 24 of 31



contract claims, and that the imminent harm from Defendants’ conduct with respect to those

claims would be irreparable absent preliminary relief.

       To be sure, part of that harm is based on the likelihood (if not inevitability) that Mele’s

intimate knowledge of Plaintiff’s confidential information would influence (even inadvertently)

his decisions as a Champion senior executive—and that the influence would operate to

Champion’s unfair advantage and Plaintiff’s unfair detriment. But for the purposes of a

preliminary injunction, Plaintiff need not establish whether such conduct amounts to “disclosure

and misappropriation” of confidential information under DTSA, nor whether Mele has already

ventured beyond such conduct, or even if he is likely to do so. It is enough that Plaintiff has

established that Mele (with Champion’s willing assistance) breached his contract with Plaintiff,

and that that the harm from allowing the breach to continue is likely to be irreparable.

Defendants do not, and indeed cannot, dispute this.

       Defendants also suggest that the Court “committed further error” by failing “to hold[] an

evidentiary hearing to weigh the credibility of the parties’ respective witnesses.” (Defs.’ Mem. 5

n.2.) This is sheer shamelessness. Defendants declined to make Defendant Mele available for a

deposition in advance of the Court’s January 23, 2020 proceeding (despite a Court Order), and

then sought a protective order preventing his deposition, stating to the Court, “Defendants do not

propose any testimony or the presentation of additional evidence at the PI Hearing other than

what has already been submitted to the Court.” (Dkt. No. 29.) Shortly thereafter, Defendants

again represented to the Court “there is no need for Mr. Mele’s deposition – or for any discovery

– to take place prior to the hearing on January 23, 2020.” (Dkt. No. 33.) Of course, the Court

did not make any credibility determinations in deciding to grant the Preliminary Injunction. But

for Defendants to resist the taking of depositions and discovery, oppose the use of witnesses,



                                                24
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 25 of 31



represent to the Court that the factual issues material to the granting of a preliminary injunction

were not in dispute, and then complain about the lack of an evidentiary hearing is not a winning

argument.

               5. The Public Interest

       Defendants’ argument that the public interest weighs in favor of granting a stay is wholly

without merit. Courts routinely hold “[t]here is undoubtedly a public interest in enforcing valid

contracts including such restrictive covenants as they may contain.” HRB Res. LLC v. Schon,

No. 19-CV-339, 2019 WL 4015256, at *3 (N.D.N.Y. Apr. 25, 2019); see also Empower

Energies, Inc. v. SolarBlue, LLC, No. 16-CV-3220, 2016 WL 5338555, at *13 (S.D.N.Y. Sept.

23, 2016) (“There is a well-recognized public interest in enforcing contracts . . . .” (citations

omitted)); Sensus, 2016 WL 1466488, at *8 (“It is in the interest of the public to hold parties to

the very terms upon which they negotiated and agreed to be bound.”).

       Defendants, by contrast, can point to no competing public interest. Instead, Defendants

recycle two authorities, neither of which is on point. (Defs.’ First Mem. 11.) The first, a

decision from the District of Delaware, simply explains that a particular contract was “not the

kind of agreement that was entered into by two competent, business-savvy parties,” because the

defendant was “far from an experienced business professional” who began working with a

“comparatively low starting salary of $40,000.” Tasktop, 2018 WL 4938570, at *7 (citation,

alteration, and quotation marks omitted). Defendants do not even try to argue that Mele was

similarly situated. Second, Defendants invoke the general public policy in favor of arbitration,

see e.g., Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 67 (2010) (explaining that the FAA

requires courts to enforce arbitration agreements “according to their terms” (citation omitted)).

That public policy, however, is not harmed by the issuing of a preliminary injunction pending



                                                  25
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 26 of 31



arbitration. The opposite is true, as noted above. See supra Section 1; see also Blumenthal, 910

F.2d at 1053.

                6. Requested Clarifications and Modifications

       Defendants’ First Motion concludes by requesting that the Court “clarify its Order” in

two respects: (1) by “clarifying” that the Preliminary Injunction “remains in place only until the

[P]arties’ disputes are presented to the AAA for resolution[,] and not, as the Order could be read

to mean, until the arbitrator renders a decision on the arbitrability of the dispute”; and (2) by

“clarifying” that the Preliminary Injunction “restricts Mele only from using or disclosing any of

GMI’s confidential trade secret information, and he is not otherwise restricted from working at

Champion entirely.” (Defs.’ First Mem. 12.) Defendants’ Second Motion adds a third request:

that the Court “modify the scope of scope of the restraint to permit Mele to work as head of sales

for Champion . . . with responsibilities for all jurisdictions except for the United States and

Canada.” (Defs.’ Sec. Mem. 1). The Court address Defendants’ first request (regarding the

duration of the Preliminary Injunction), and then turns to their latter two requests (regarding the

scope of the Preliminary Injunction).

                       a. The Duration of the Preliminary Injunction

       Defendants argue that Preliminary Injunction may “remain[] in place only until the

[P]arties’ disputes are presented to the AAA for resolution,” because anything further would

exceed the Court’s power. The argument is both illogical and unsupported by relevant authority.

       As explained at length in Section 1 of this Opinion, longstanding precedent permits

(indeed compels) district courts to consider motions for preliminary relief even where an

arbitrator will consider the merits of an underlying dispute. See Nicosia, 834 F.3d at 238

(“Generally, courts should consider the merits of a requested preliminary injunction even where



                                                 26
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 27 of 31



the validity of the underlying claims will be determined in arbitration.”). Moreover, it is

commonplace for such preliminary injunctions to continue throughout the pendency of the

arbitration proceedings. See, e.g., Rex Med. L.P. v. Angiotech Pharm. (US), Inc., 754 F. Supp.

2d 616, 620 (S.D.N.Y. 2010) (granting “a preliminary injunction enjoining [the defendant] from

terminating [an a]greement pending the conclusion of arbitration proceedings”). In fact,

sometimes, preliminary injunctions are even issued during the course of such arbitration

proceedings. See Arnold Chase Family, LLC v. UBS AG, No. 08-CV-581, 2008 WL 3089484, at

*3 (D. Conn. Aug. 4, 2008) (“[A]t least in the Second Circuit, courts have historically

entertained requests for provisional remedies during the pendency of arbitrations”).

       Here, of course, neither this Court nor an arbitrator has yet determined whether the

arbitrator will even decide the underlying claims. On the contrary, in its January 23, 2020 ruling,

this Court found only that the issue of arbitrability—not the underlying claims themselves—had

been assigned to the arbitrator. (See Jan. 23, 2020 Hr’g. Tr. 10–13.) Whether the underlying

claims will be decided by the Court or by the arbitrator remains, at present, an undecided

question. If, however, the arbitrator decides that it, rather than the Court, has jurisdiction over

the underlying dispute (a conclusion which is far from obvious), the Parties will simply be left in

precisely the situation governed by the line of cases from Roso-Lino to Benihana: awaiting the

results of an arbitration on the merits. The continuation of a preliminary injunction during the

course of such arbitration proceedings on the merits would, therefore, be entirely natural. See

Benihana, 784 F.3d 902 (affirming the grant of a preliminary injunction enjoining defendant

from selling certain items “pending resolution of the arbitration”). It is also intuitive. After all,

the purpose of such preliminary injunctions (like all preliminary injunctions) is to prevent

irreparable harm pending resolution of the dispute on the merits. See Blumenthal, 910 F.2d at



                                                  27
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 28 of 31



1053. It would make little sense to dissolve a Preliminary Injunction and permit that same

irreparable harm simply because an arbitrator has begun to consider the merits.

        In support of their request to limit the duration of the Preliminary Injunction, Defendants

invoke a First Circuit case, Next Step Med. v. Johnson & Johnson Int’l. In that case, the First

Circuit explained that “where preliminary relief is for the arbitrator, a district court retains power

[only] to grant an interim preliminary injunction . . . for the interval needed to resort to the

arbitrator—that is, for the period between the time the district court orders arbitration and the

time the arbitrator is set up and able to offer interim relief itself.” 619 F. 3d 67, 70 (1st Cir.

2010) (emphasis in original). There are, however, several problems with Defendants’ reliance on

this case here. First, it is far from clear that, in the instant dispute, “preliminary relief is for the

arbitrator.” Indeed, at the present moment, all that is before the arbitrator is the issue of

arbitrability. Thus, the arbitrator may well decide that the underlying claims are not covered by

the relevant arbitration agreement. Moreover, even if the arbitrator were to assert jurisdiction

over the merits, it may (and likely will) decide that it has no authority to offer preliminary relief

because the Parties’ arbitration clause did not adopt the AAA Optional Rules for Emergency

Measures of Protection. (See Pl.’s Feb. 21 Letter.) Thus, even if this Court were to adopt the

First Circuit rule, it would not apply here.

        Second, the Second Circuit has apparently already rejected the First Circuit’s limitation

on injunctive relief pending arbitration. In Thorley, for example, the district court declined to

consider offering preliminary relief on the grounds that the parties could “just as quickly obtain

the same temporary equitable relief from the arbitrator as from a court.” See Thorley, 147 F.3d

at 230–31. The Second Circuit reversed, explaining that “the expectation of speedy arbitration

does not absolve the district court of its responsibility to decide requests for preliminary



                                                   28
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 29 of 31



injunctions on their merits.” (citation omitted)); see also Disc. Trophy & Co. v. Plastic Dress-

Up Co., No. 03-CV-2167, 2004 WL 350477, at *8 (D. Conn. Feb. 19, 2004) (“[T]he Court has

both the power and duty to entertain a motion for a preliminary injunction pending the results in

the arbitration . . . even though, as is the case here, the parties are entitled under the rules of the

arbitral tribunal they have chosen to seek pendente lite relief directly from the arbitrator.”)

        Accordingly, the Court declines to modify the Preliminary Injunction Order, and the

instant Preliminary Injunction shall remain in effect until resolution of the merits of the dispute,

either by the arbitrator or this Court. 9

                        b. The Scope of the Preliminary Injunction

        As a threshold matter, because Defendants have already taken an appeal, the Court

currently lacks jurisdiction with respect to both of Defendants’ requests to modify the scope of

the Preliminary Injunction. While “absent an appeal, a district court has complete power over its

interlocutory orders,” where an appeal has taken, a district court may act “only to preserve the

status quo as of the time of appeal.” Ideal Toy, 302 F.2d at 625. Here, Defendants filed their

notice of appeal prior even to seeking a stay from this Court. (See Dkt. No. 40.) Therefore

“jurisdiction [has] passe[d] to the appellate court,” and this Court retains power only to clarify

and preserve the status quo, not to substantively modify its order. Ideal Toy, 302 F.2d at 625; see

also Flatiron Health, 2020 WL 416423, at *3 (explaining that a district court “may not alter the

posture of the case on appeal”). Defendants’ requests that Mele be permitted to work for

Champion, either generally (as in Defendants’ First Motion) or by coordinating sales outside of

North America (as in Defendants’ Second Motion), is wholly inconsistent with the text and spirit




        9
        Of course, the Preliminary Injunction shall not extend, in any event, beyond August 1,
2020, when Mele’s relevant contractual obligation expires.
                                                   29
        Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 30 of 31



of the Preliminary Injunction Order. (See Dkt. Nos. 6, 10 (enjoining Mele from working for

Champion and Champion from employing Mele) and 39 (adopting and converting the restraints

in Dkt. No. 6 into a Preliminary Injunction)). Accordingly, the Court is precluded from granting

the present appeal.

       In the alternative, Defendants’ requests to narrow the scope of the Preliminary Injunction

are rejected on the merits as well. Defendants’ first request, that Mele be permitted to work for

Champion while being restrained “only from using or disclosing any of GMI’s confidential trade

secret information,” (Defs.’ First Mem. 12), wholly ignores the existence of Mele’s contractual

non-compete obligations. It therefore fails to prevent the irreparable harm associated with

Mele’s violation of those obligations. See Sensus, 2016 WL 1466488 at *8 (finding irreparable

harm based on the violation of a non-compete obligation). As this Court has explained at length

above, the instant contract prevents more than the conscious misappropriation of what Mele

understands to be confidential trade information. It also protects Plaintiff from unfair

competition generated by a direct competitor’s hiring of Plaintiff’s former senior executive while

that executive retains current, proprietary knowledge of Plaintiff’s operations and strategies.

Indeed, even the best-intentioned former senior executive will likely fail in “completely

divorc[ing] his knowledge of . . . trade secrets from . . . work he might engage in.” Estee Lauder,

430 F. Supp. 2d at 176 (citation, alteration, and quotation marks omitted).

       Although slightly more sensible than their first request, Defendants’ second requested

modification is similarly inadequate. Defendants argue that Mele should be permitted to work as

Champion’s head of sales “with responsibilities for all jurisdictions except for the United States

and Canada” because Plaintiff’s subsidiary (for which Mele previously worked) is now limiting




                                                30
       Case 7:20-cv-00181-KMK Document 60 Filed 02/26/20 Page 31 of 31




operations to the United States nd Canada only. (Defs.' Sec. Mem . 1.) Thus, by working in this

confined role, Defendants argu , Mele would not be directly competing with Plaintiff. (Id.)

        The argument fails, ho ever, because Defendants cannot explain how they would (or

could) prevent Mele' s conduct n this role from assisting, even indirectly, Champion ' s

competitive efforts against Plai tiff in North America. Unless Defendants propose to set up a

perpetual firewall that bars Am rican employees from ever accessing Mele ' s coming year of

work, communicating with Mel about this work, or absorbing the knowledge gleaned from this

work into its domestic arm, De ndants ' proposal is simply inadequate to ameliorate the

concerns that Mele ' s agreement was designed to address. Of course, such a firewall is difficult

to imagine, and likely impossib e to implement.

       The bottom line is this:   one-year restriction barring a senior executive from working for

a direct competitor on the very roduct categories on which he previously worked is a sensible

and reasonable restriction desig ed to prevent irreparable harm. Plaintiff appears to have

bargained for, and received, Me e' s commitment to abide by such a restriction. Defendants '

proposals do not, and cannot, a   quately substitute for that restriction . Accordingly, the Court

declines to modify the scope of ts Preliminary Injunction .

                                             Ill. Conclusion

       For the foregoing reason , Defendants' Motion to Stay the Court' s Preliminary Injunction

Order Pending Appeal and their Motion to Modify the Preliminary Injunction are both DENIED.

SO ORDERED.

DATED:         Februar l 6 , 20 0
               White Plains, Ne York




                                                31
